Grant, C. J.
(after stating the facts). The jury settled the contract in behalf of the plaintiffs. The sole question, therefore, is the authority of defendant’s agent to make the contract. A shipping agent of a com- ' mon carrier has general authority to make all reasonable ■contracts of shipment. Any undisclosed limitation does not bind the shipper. Has such an agent authority to agree to deliver goods at the place of destination at a particular time ? Only when contracts are of an unusual and *570extraordinary character is the shipper put to inquiry as to the agent’s authority. Hutch. Carr. § 267; 5 Am. & Eng. Enc. Law (2d Ed.), 351. A guaranty to a theatrical troupe that it would arrive at a given time is held valid. Foster v. Railway Co., 56 Fed. 434. One writer says:
“As common carriers, especially at the present day, transact the greater part, if not all, of their business with the public through agents and servants, it is plain that the public have alright to assume that they are authorized to do whatever they attempt to do.” Lawson, Contracts of Carriers, § 229.
This rule does not include contracts so unusual and extraordinary that they cannot reasonably be included within the general authority. Delays sometimes occur, both on land and water. Many cases like the present and that of the theatrical troupe are constantly arising, where delivery at a certain time is essential. When the shipper and the carrier agree, through its agent, upon a date of delivery at destination which gives the usual time to make the trip, such contract cannot be held unusual or extraordinary, and is within the general authority of the agent. The carrying business of the country is mostly done by corporations, which act through agents, who, as in this case, frequently solicit business; and, when the contract is a reasonable one, it must be upheld, in the absence of notice of lack of authority.
It is urged that the customary way of carrying on the business of a common carrier is by issuing bills of lading, which constitute the contract between the parties. This custom is not conclusive of the authority of the agent, or of the reasonableness of the contracts he assumes to make. Plaintiffs testified that they knew nothing of a bill of lading in this case, and had never seen any before the trial. Defendant introduced a bill of lading, which it claims was given to plaintiffs’ clerk at the time of or soon after the delivery of the goods to it. The contract was made before, and defendant could not change it by handing a receipt or bill of lading to a clerk.
*571The judgment is reversed, and judgment entered in this court for the plaintiffs, with costs of both courts.
The other Justices concurred.